Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Fry et al. US 2014/0296267 A1.
Flynn teaches a c-KIT compound for the treatment of disease including gastrointestinal stromal tumor, cell cancer, skin cancer and the like.  See abstract and column 5.  The claimed compound can be found in a number of examples, specifically example 30.  Compound in amorphous and having purity of at least 98% is found in columns 20-22.  Compound formulated into oral pharmaceutical form is found in columns 22-24.
The only deficiency in the Flynn reference is the specific oral pharmaceutical composition comprising the claimed solid dispersion or the intra and extra granular.
Fry teaches an oral composition comprising compound useful for the treatment of cancer.  The oral composition comprising solid dispersion as claimed.  See claims and paragraphs 0142-0200.  The solid dispersion can be formulated into tablet comprising the claimed intra and extra granular.  See Examples 13-15.  Fig. 13 shows the release rate of at least 80% between 30-60 minutes.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to prepare an oral tablet comprising the claimed c-KIT compound with the expectation to obtain a tablet comprising compound useful for the treatment of GIST.  This is because Fry teaches tablet comprising solid dispersion and compound useful for the treatment of cancer is known in the art, and this is because Flynn teaches the desirability for incorporating the c-KIT compound into any ordinary oral dosage form useful for the treatment of cancer.  

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
The Declaration under 37 CFR 1.132 filed 09/02/22 is insufficient to overcome the rejection of claims 1-30 based upon Flynn et al. US 8,940,756, in view of Fry et al. US 2014/0296267 A1 as set forth in the last Office action because: it is noted that Fry also teaches a low drug load as desired by the present invention.  See for example the teaching in claims 12-15, which disclose 1% to 40%, 5% to 35%, and 25%-35% active agent by weight relative to the dispersion polymer.  Accordingly, Fry does teach the drug load that falls within the claimed range.  Furthermore, Applicant’s attention is called to paragraphs 0166-0136, which disclose the amount of solid dispersion based on the total weigh of the composition is 1%-70%, 25%-60%, or 40%-60%.  Thus, includes at least 25%-40%, in which would cover the 33% recited in the present claims.
Hence, for at least the above reasons, the rejection is maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615